DETAILED ACTION
	In response to the office action mailed 06/2021, the response was received 08/27/2021: claims 1-8, 13, 14, 16-29, 31, 32, and 36-39 are pending in this application.
Response to Arguments
Applicant’s arguments, see pages 8 and 9, filed 08/27/2021, with respect to claims 1 and 26 have been fully considered and are persuasive.  The rejection of claims 1-8, 13, 14, 16-29, 31, 32, and 36-39 has been withdrawn. Applicant argues that the object is translated along the x-axis, y-axis, and z-axis which are perpendicular or parallel to the claimed first axis.  However, the claim requires that the object receiving surface moved along a second axis, the second axis being non-parallel and non-perpendicular to the first axis. 
Allowable Subject Matter
Claims 1-8, 13, 14, 16-29, 31, 32, and 36-39 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:
McCroskey disclose a cabinet for use in obtaining images of an object, comprising: 
a housing comprising a plurality of walls that surround an interior chamber (Fig. 2, 10); 
an imaging detector positioned relative to the housing (15); 
a source of electromagnetic radiation positioned relative to the housing and that is configured to emit a beam of electromagnetic radiation along a first axis towards the imaging detector (12); 
an object receiving surface disposed within the interior chamber for receiving an object thereon (24). 
The prior art of record fails to teach the details of a motion control mechanism for moving the object receiving surface along a second axis relative to the source and the first axis, wherein the second axis is non-parallel and non-perpendicular to the first.

Regarding claim 26:
McCroskey disclose a method for use in imaging an object in a cabinet, comprising: 
operating a motion control apparatus in a cabinet to move an object within the cabinet along a first axis relative to a source of electromagnetic radiation and an imaging detector from a first position on the first axis to a second position on the first axis (Fig. 1 and 2); and 
triggering the source to emit a beam of electromagnetic radiation along a second axis through the object in its second position towards the detector.
The prior art of record fails to teach the details of the second axis being non-parallel and non-perpendicular to the first axis.
 Since the prior art fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 27-29, 31, 32, and 36-39 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884